DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of contacting an object with a treatment agent, classified in A61L2/20.
II. Claims 20-24, drawn to an apparatus for contacting an object with a treatment agent, classified in A61L2/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process of dispensing a fragrance into air.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Sovesky on 5/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/23/2020 and 8/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US Patent Application Publication 2002/0119074).
Regarding claim 1, McGowan discloses a method for reduction of residual sterilant (reduction of residuals) (34-36, 42-46, 58-63, 76-78) comprising:
contacting an object with steam (reads on an obstructing substance) such that the object is infiltrated with at least a portion of the steam (para. 60-63);
contacting the object with a sterilizing gas (reads on a treatment agent) after the object is contacted with the steam (para. 42, 64-65).
McGowan does not expressly teach wherein a capacity selected from at least one of absorptive and adsorptive capacity is reduced by the steam, and wherein infiltration of the object with the gaseous sterilant is limited by the reduction of the capacity of the object; nonetheless, these feature are necessarily present in the method disclosed by McGowan. McGowan discloses applying the steam to the object wherein the presence of the steam on the object improves a subsequent sterilization treatment (para. 60-61); therefore, the steam is necessarily reducing at least one of an absorptive capacity of adsorptive capacity of the object owing to the presence of the steam on the object. Furthermore, infiltration of the object with the gaseous sterilant would necessarily be limited, because the presence of the steam on the object would limit infiltration of further treatments such as the gaseous sterilant. 

Regarding claim 3, McGowan discloses wherein the obstruction substance comprises steam (water), as set forth above. 
Regarding claim 4, McGowan discloses wherein the obstructing substance is steam (a vapor), as set forth above. 
Regarding claim 5, McGowan discloses wherein the treatment agent is a sterilant, as set forth above. 
Regarding claim 6, McGowan discloses wherein the treatment agent comprises hydrogen peroxide (para. 42). 
Regarding claim 7, McGowan discloses wherein the treatment agent comprises a gas, as set forth above. 
Regarding claim 8, McGowan discloses removing the gaseous sterilant (treatment agent) from the object (para. 76-78).
Regarding claim 12, McGowan discloses wherein contacting the object with the steam (obstructing substance) occurs for 2.5 to 6.5 minutes (para. 60-63). 

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US Patent Application Publication 2002/0119074) as evidenced by Engineering Toolbox (Water- Boiling Points at Vacuum Pressure). 
Regarding claim 14, McGowan discloses wherein the steam (obstructing substance) is introduced at a pressure of 2.3 inches of mercury absolute (para. 61). Although McGowan is silent as to the temperature of the steam, Engineering Toolbox provides evidence that steam at such a pressure is 
Regarding claim 15, the rejection of claim 14, above, forms the basis of the rejection of claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) in view of Bjerborn (US Patent Application Publication 2004/0081579).
Regarding claim 9, McGowan discloses removing the treatment agent, as set forth above, wherein the removing comprises exposing the object to high temperature conditions (para.  76). McGowan further discloses wherein the treatment agent comprises gaseous hydrogen peroxide configured to sterilize the object (para. 42).
McGowan is silent as to the removing comprising at least one of: generating a plasma and contacting the treatment agent with the plasma; exposing the object to an environment having a pressure less than 1 atmosphere absolute; contacting the object with a gas; rinsing the object with a solution; and wiping the object.
Bjerborn discloses a method for sterilizing an article comprising applying a gaseous hydrogen peroxide composition to the article for sterilization thereof and subsequently removing the composition by applying ventilation (specifically, a flow of sterile air at 70°C) (para. 20-28), wherein the ventilation is 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the removing step disclosed by McGowan to comprise applying ventilation with heated sterile air, as Bjerborn discloses that such a technique was known to arrive at articles having an acceptably low amount of residual sterilant, and the skilled artisan would have been motivated to select a removal technique recognized in the art to yield sterilized objects with an acceptably low amount of residual sterilant thereon in order to ensure that the objects are ready for use by an end-user. 
Regarding claim 10, McGowan discloses removing the treatment agent, as set forth above. McGowan further discloses wherein the treatment agent comprises gaseous hydrogen peroxide configured to sterilize the object (para. 42) and wherein the object is polymeric (para. 11, 44).
McGowan is silent as to wherein after the removal of the treatment agent composition from the object, a residual content of the treatment agent remaining on a surface of the object is less than or equal to 1500 ppm/cm2 by weight.
Bjerborn discloses a method for sterilizing a polymeric article comprising applying a gaseous hydrogen peroxide composition to the article (para. 20-23). It is desirable to remove the hydrogen peroxide from the article once sterilization is complete (para. 3, 7). Bjerborn discloses removing at least a portion of the gaseous hydrogen peroxide composition from the article wherein after the removal and discloses general conditions for residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object in ppm (para. 20-28) (Tables 1-2).
Bjerborn does not expressly teach removal such that a residual content of the gaseous hydrogen peroxide composition remaining on the surface is less than or equal to 1500 ppm/cm2 by weight. Nonetheless, it has been that where the general conditions of a claim are disclosed in the prior art, it is 
Regarding claim 11, McGowan discloses removing the treatment agent, as set forth above. McGowan further discloses wherein the treatment agent comprises gaseous hydrogen peroxide configured to sterilize the object (para. 42) and wherein the object is polymeric (para. 11, 44).
McGowan is silent as to wherein after the removal of the treatment agent composition from the object, a residual content of the treatment agent remaining on a surface of the object is less than or equal to 1000 ppm/cm2 by weight.
Bjerborn discloses a method for sterilizing a polymeric article comprising applying a gaseous hydrogen peroxide composition to the article (para. 20-23). It is desirable to remove the hydrogen peroxide from the article once sterilization is complete (para. 3, 7). Bjerborn discloses removing at least a portion of the gaseous hydrogen peroxide composition from the article wherein after the removal and discloses general conditions for residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object in ppm (para. 20-28) (Tables 1-2).
Bjerborn does not expressly teach removal such that a residual content of the gaseous hydrogen peroxide composition remaining on the surface is less than or equal to 1000 ppm/cm2 by weight. Nonetheless, it has been that where the general conditions of a claim are disclosed in the prior art, it is 
Regarding claim 17, McGowan discloses a method for reduction of residual sterilant (reduction of residuals) (34-36, 42-46, 58-63, 76-78) comprising:
contacting an object (e.g. a polymeric object, see para. 11, 44) with a gaseous water composition such that the object is infiltrated with at least a portion of the gaseous water composition (para. 60-63);
contacting the object with a gaseous hydrogen peroxide composition after the object is contacted with the gaseous water composition and disinfecting the object (para. 42, 64-65), and
removing at least a portion of the gaseous hydrogen peroxide composition from the object (para. 42, 76-78).
McGowan does not expressly teach wherein a capacity selected from at least one of absorptive and adsorptive capacity is reduced by the gaseous water composition, and wherein infiltration of the object with the gaseous hydrogen peroxide composition is limited by the reduction of the capacity of the object; nonetheless, these feature are necessarily present in the method disclosed by McGowan. McGowan discloses applying the gaseous water composition to the object wherein the presence of the gaseous water composition on the object improves a subsequent sterilization treatment (para. 60-61); 
McGowan is silent as to wherein after the removal of the gaseous hydrogen peroxide composition from the object, a residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object is less than or equal to 1500 ppm/cm2 by weight.
Bjerborn discloses a method for sterilizing a polymeric article comprising applying a gaseous hydrogen peroxide composition to the article (para. 20-23). It is desirable to remove the hydrogen peroxide from the article once sterilization is complete (para. 3, 7). Bjerborn discloses removing at least a portion of the gaseous hydrogen peroxide composition from the article wherein after the removal and discloses general conditions for residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object in ppm (para. 20-28) (Tables 1-2).
Bjerborn does not expressly teach removal such that a residual content of the gaseous hydrogen peroxide composition remaining on the surface is less than or equal to 1500 ppm/cm2 by weight. Nonetheless, it has been that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The skilled artisan would recognize that the amount of residual hydrogen peroxide is a result-effective variable, as it can increase discoloration in a polymeric article (see para. 7 of Bjerborn) and increase irritation in an end user of the sterilized article. Furthermore, Bjerborn discloses general conditions for an acceptable amount of residual hydrogen peroxide after a removal process. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to 
Regarding claim 18, McGowan discloses wherein the gaseous water composition comprises water vapor (para. 60-64).
Regarding claim 19, McGowan discloses wherein the gaseous hydrogen peroxide composition comprises hydrogen peroxide vapor (para. 42).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) in view of Fox (US Patent Application Publication 2019/0192711).
Regarding claim 13, McGowan discloses wherein the object is a medical article (para. 18) and wherein the treatment agent comprises hydrogen peroxide configured to sterilize the medical article (para. 42).
McGowan is silent as to wherein contacting the object with the treatment agent occurs for a time in a range of 1 minutes to 120 minutes. 
Fox discloses a method of sterilizing a medical device (para. 2-7) comprising contacting the device with hydrogen peroxide for 20-120 minutes whereby the device is sterilized (para. 20-22).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by McGowan such that the hydrogen peroxide (treatment agent) contacts the object for 20-120 minutes, as Fox discloses that such a treatment was known in the art to be suitable for sterilizing a medical device, and the skilled artisan would have been motivated to select a treatment time recognized in the art to be effective for sterilizing a medical article with hydrogen peroxide. 

16 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) in view of Patel et al. (US Patent Application Publication 2018/0221564).
Regarding claim 16, McGowan discloses wherein the object comprises a polymeric housing having a medical article housed therein (Abstract, para. 37-41), wherein the treatment agent is configured to sterilize the object (para. 42). McGowan discloses wherein the housing may be formed from a variety of polymers such as polyolefin film laminates, plastic, polyethylene films, etc. (para. 44). 
McGowan is silent as to the object comprising at least one of polyamine, polyetherimide, polyvinyl chloride, polysulfone, polyetheretherketone, polymethylmethyacrylate, polyphenylene oxide, polyacetal, polycarbonate, and polyurethane.
Patel et al. discloses a method of sterilizing an object comprising applying a gaseous sterilant to the object (para. 18-26), wherein the object comprises a polycarbonate housing in which a medical device is housed (para. 18, 36-38).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use polycarbonate as the material for forming the housing disclosed by McGowan, as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting polycarbonate for another polymeric material in order to arrive at a housing suitable for containing a medical article during sterilization. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799